 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     VICTOR M. CHAVEZ, #113752
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorneys for Defendant
 7   ASHLEY MADDOX
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00167-DAD-BAM
12                     Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                   SENTENCING HEARING
13   vs.
                                                   Date: November 4, 2019
14   ASHLEY MADDOX,                                Time: 10:00 a.m.
                                                   Judge: Hon. Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, that the sentencing hearing in the above-captioned matter now set for October
19   7, 2019 at 10:00 a.m., before the Honorable Dale A. Drozd, may be continued to November 4,
20   2019, at 10:00 a.m.
21          Defense is currently in trial which will continue into next week. Additional time is
22   necessary to adequately prepare formal objections, which, in light of the final PSR, will be
23   substantial. The government does not object to this continuance.
24
25
26
27
28
 1          Therefore, it is the request of the parties that the sentencing hearing be continued to
 2   November 4, 2019 at 10:00 a.m., or as soon thereafter as the Court is available.
 3
 4                                                             Respectfully submitted,
 5                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
 6
 7   DATED: September 23, 2019                                 /s/ Megan T. Hopkins
                                                               Megan T. Hopkins
 8                                                             Victor M. Chavez
                                                               Assistant Federal Defenders
 9                                                             Attorneys for Defendant
                                                               ASHLEY MADDOX
10
11                                                             McGREGOR SCOTT
                                                               United States Attorney
12
     DATED: September 23, 2019                      By:        /s/ David Gappa
13                                                             DAVID GAPPA
                                                               Assistant United States Attorney
14                                                             Attorney for Plaintiff
15
16
                                                  ORDER
17
            The sentencing hearing in the above-entitled case shall be continued to November 4,
18
     2019 at 10:00 a.m.
19
20   IT IS SO ORDERED.
21      Dated:     September 23, 2019
22                                                            UNITED STATES DISTRICT JUDGE

23
24
25
26
27

28


     MADDOX: Stipulation to Continue Sentencing Hearing
                                                          2
